Citation Nr: 1144290	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  08-15 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability evaluation in excess of 40 percent for adenocarcinoma of the prostate, status post radical prostatectomy, to include whether the reduction from 100 percent to 40 percent effective from May 1, 2007, was proper.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel





INTRODUCTION

The Veteran had active service from July 1967 to July 1969. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of February 2007 by the Department of Veterans Affairs (VA) San Juan, Commonwealth of Puerto Rico, Regional Office (RO).

The Veteran was scheduled to appear for a hearing before the Board in February 2007; however, he canceled his hearing and submitted additional evidence for consideration.  Therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2010).

The Board notes that the Veteran was originally granted service connection for adenocarcinoma of the prostate, status post radical prostatectomy, at 100 percent disability rating, in November 2004.  However, it was decreased to a 20 percent rating in February 2007 pursuant to 38 C.F.R. § 3.105(e).  The Veteran appealed and in June 2009, the disability rating was increased to 40 percent, effective May 1, 2007.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased rating for the residuals, adenocarcinoma of the prostate, status post radical prostatectomy, remains on appeal before the Board.


FINDINGS OF FACT

1. The Veteran underwent a radical prostatectomy in January 2006 for the treatment of prostate cancer.  Medical evidence shows no local reoccurrence or metastasis, and the predominant current residuals involve voiding dysfunction.

2. The Veteran's residuals of prostate cancer include daytime voiding interval less than one hour, awakening to void five or more times per night, and urinary leakage requiring the use of absorbent materials which must be changed 2 to 4 times a day.


CONCLUSION OF LAW

The reduction of the 100 percent rating for adenocarcinoma of the prostate, status post radical prostatectomy, to 40 percent effective May 1, 2007, was proper; the criteria for an evaluation greater than 40 percent are not met or more nearly approximated for any period from May 1, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.321, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).





Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice. Id.

Regarding the propriety of the reduction and evaluation for residuals of prostate cancer, the Board notes that the appeal on this issue stems from disagreement with a 38 C.F.R. § 3.105(e) reduction and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of evaluations for compensation contain certain notification and due process requirements.  See 38 C.F.R. § 3.105 (e).  The Veteran was notified of the proposed reduction by letter dated in October 2006 and the Board finds that additional notification is not required.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In the present case, a letter dated February 2009 provided the Veteran with all of the necessary notice.

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examinations in May 2005, September 2006, and March 2009, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Reduction and Increased Rating

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, No. 05-2424, 2007 WL 4098218 (Vet. App. Nov. 19, 2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period.

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id. The beneficiary will also be informed that he or she will have an opportunity for a predetermination hearing.  38 C.F.R. § 3.105(i). 

On review, it appears that the RO complied with the procedural requirements of 38 C.F.R. § 3.105(e), and the Veteran does not contend otherwise.  As stated above, service connection was granted for the Veteran's adenocarcinoma of the prostate, status post radical prostatectomy, and assigned 100 percent rating under 38 C.F.R. § 4.115b, Diagnostic Code 7528 (for malignant neoplasms of the genitor-urinary system) in November 2004, effective November 2004.  In August 2005, the RO proposed to sever service connection for prostate cancer but in November 2005 the Veteran's 100 percent rating was continued.  In October 2006, the Veteran was notified of the proposed reduction to 20 percent after it was determined that he was no longer being treated for his prostate cancer and was given an opportunity to submit additional evidence and/or request a hearing.  In February 2007, the RO decreased the Veteran's disability rating to 20 percent, effective May 1, 2007.  The Veteran appealed.  Subsequently, on June 2009, the RO increased the Veteran's disability rating to 40 percent effective, May 1, 2007. 

The reduction from 100 percent for the adenocarcinoma of the prostate was made effective on May 1, 2007, no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e). 

Having concluded that the RO correctly followed the necessary procedures to reduce the 100 percent rating, the Board next turns to whether the residuals are appropriately evaluated as 40 percent disabling.

The evidence shows that the Veteran served in the Republic of Vietnam, and was diagnosed with prostate cancer in 2004 and underwent a radical prostatectomy in January 2006.  It is noted that prostate cancer is among the diseases for which service connection is presumed if a Veteran was exposed to herbicides (which is presumed for Veterans who served in Vietnam). 

The Veteran's disability of prostate cancer is rated under DC 7528, which pertains to malignant neoplasms of the genitourinary system and provides for a 100 percent disability rating.  It also provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals such as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528.  Only the predominant area of dysfunction is to be considered for rating purposes to avoid violating the rule against the pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.115a. 

Voiding dysfunction is evaluated under 38 C.F.R. § 4.115a.  Voiding dysfunction is further classified as involving urine leakage, urinary frequency, or obstructive voiding.  38 C.F.R. § 4.115a. 

The criteria for a compensable rating, 20 percent, for urinary leakage are the wearing of absorbent materials, which must be changed less than 2 times per day.  A 40 percent rating is warranted for urinary leakage requiring the use of absorbent materials which must be changed 2 to 4 times a day.  A 60 percent evaluation is warranted for urinary leakage requiring the use of absorbent materials which must be changed more than four times a day.  Id. 

In addition, urinary frequency encompasses ratings ranging from 10 to 40 percent. Urinary frequency with a daytime voiding interval between two and three hours, or awakening to void two times per night warrants a 10 percent rating.  A 20 percent evaluation contemplates a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent evaluation contemplates a daytime voiding interval less than one hour, or awakening to void five or more times per night.  Id. 

A 10 percent rating is warranted for obstructive voiding with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of: (1) post void residuals greater than 150cc; (2) uroflowmetry showing markedly diminished peak flow rate (less than 10cc/sec); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating is warranted where there is urinary retention requiring intermittent or continuous catheterization.  Id. 

As previously noted, prostate cancer can also be rated under renal dysfunction. However, as there is no evidence of renal dysfunction in this case, those criteria will not be discussed.

According to the evidence of record, in September 2006, the Veteran underwent a VA examination where he reported frequency of 3 to 4 times and twice nocturia.  The Veteran had a fair voiding pattern.  The Veteran stated he had small leakage of urine at night and therefore, wore absorbent material.  No catheterization was needed.  It was also noted the Veteran's prostate-specific antigen test (PSA) in May 2006 was 0.003, BUN 12.6, and urinalysis was normal.  See VA examination, dated September 2006. 

In February 2009, Dr. N. A. Ortiz, the Veteran's private doctor, submitted a statement reporting the Veteran's "urinary frequency is more than 5 to 6 times daily and more than 4 times at night.  He requires wearing absorbent material than need to be changed 3 to 4 times per day."  Dr. Ortiz reported the Veteran's emotional health had deteriorated as a result of his prostate condition.  See Dr. N. A. Ortiz statement, dated February 2009. 

The Veteran underwent another VA examination in March 2009 where the Veteran reported frequency of less than one hour and voiding of four times a night.  There was continual urine leakage and he wears absorbent material that is changed 2 to 4 times per day.  There was no evidence of obstructed voiding, renal dysfunction or failure, hematuria, or dysuria.  There was no evidence of neoplasm.  See VA examination, dated March 2009. 

Upon review of the evidence, a rating in excess of 40 percent rating is not warranted.  For the Veteran to be awarded a 60 percent rating it must be demonstrated urinary leakage requiring the use of absorbent materials which must be changed more than four times a day.  The evidence does not consistently reflect that the Veteran as the Veteran used absorbent materials that had to be changed 2 to 4 times per day.  Under the applicable criteria discussed above, a rating in excess of 40 percent requires the use of absorbent materials that had to be changed more than 4 times per day.  The Veteran has not asserted, and the evidence does not reflect, that he was required to change his underwear more than 4 times per day.  Therefore, the higher 60 percent rating is not warranted. 

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as nocturia and incontinence.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology is consistent with the assigned ratings.

The Board finds the Veteran's current 40 percent rating accurately reflects the his current symptomatology.  He reported daytime voiding interval less than one hour, awakening to void five or more times per night, and urinary leakage requiring the use of absorbent materials which must be changed 2 to 4 times a day.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's current condition.  The Board notes the Veteran has been separately service connected for erectile dysfunction associated adenocarcinoma of the prostate, status post radical prostatectomy.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

Thus, considering all evidence of record, the Board finds that the criteria for a higher evaluation for the Veteran's service connected adenocarcinoma of the prostate, status post radical prostatectomy, have not been met, and the preponderance of the evidence of record is therefore again his claim.  As the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).




ORDER

The reduction from 100 percent to 40 percent for adenocarcinoma of the prostate, status post radical prostatectomy was proper, and entitlement to an increased disability evaluation in excess of 40 percent is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


